         Case 1:17-cv-01519-BAM Document 48 Filed 04/16/21 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

ELVIS VENABLE,                                    1:17-cv-01519-BAM (PC)
                      Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
v.                                                PLAINTIFF ELVIS VENABLE, CDCR #P-
                                                  32015, BY TELEPHONE

PATEL,                                            DATE: May 18, 2021
                      Defendant.                  TIME: 9:30 a.m.

        Elvis Venable, inmate, CDCR #P-32015, a necessary and material witness on his own
behalf in proceedings in this case on May 18, 2021, is confined at Kern Valley State Prison, 3000
West Cecil Avenue, Delano, CA 93216, in the custody of the Warden. In order to secure this
inmate’s attendance it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate to appear by telephone (via Zoom) before
Magistrate Judge Barbara A. McAuliffe on May 18, 2021, at 9:30 a.m.

       ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to appear by telephone (via Zoom) to testify in United States District Court at the
time and place above, until completion of court proceedings or as ordered by the court; and
thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Kern Valley State Prison

        WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to appear by telephone (via Zoom) to testify before the United States District
Court at the time and place above, until completion of the proceedings, or as ordered by the
court; and thereafter to return the inmate to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

Dated: April 16, 2021              /s/ Barbara A. McAuliffe
